DETAILED ACTION

Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-8, 11, 13, 15-22, 25, 27, 29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tardif (US 2011/0301934 A1.)

	With respect to Claim 1, Tardif discloses 
 	A method of translating sign language utterances into a target language, comprising: 
 	receiving motion capture data (Tardif [0028] the capture device 20 may include an image camera component 32, Fig. 2 Computing System 12 and Capture Device. The computing System 12 receives motion capture data from the Capture Device.)
 	producing phonemes/sign fragments from the received motion capture data (Tardif [0016] A capture device is used to detect user gestures and detected gestures are matched to signs. Successive signs are detected and compared to a grammar library to determine whether the signs assigned to gestures make sense relative to each other and to a lexicon context. Each sign may be compared to previous and successive signs to determine whether the signs make sense relative to each other);
 	producing a plurality of sign sequences from the phonemes/sign fragments (Tardif [0102] In 906, a determination is made as to whether or not the matched sign is likely to be positioned adjacent to the previous or next sign. If so, the assigned sign can be confirmed at 908);
	parsing these sign sequences to produce grammatically parsed sign utterances (Tardif  [0016] A capture device is used to detect user gestures and detected gestures are matched to signs. Successive signs are detected and compared to a grammar library to determine whether the signs assigned to gestures make sense relative to each other and to a lexicon context. Each sign may be compared to previous and successive signs to determine whether the signs make sense relative to each other. The sign may further be compared to user demographic information and contextual database to verify the accuracy of the translation);
 	translating the grammatically parsed sign utterances into grammatical representations in the target language (Tardif [0043] signs assigned to gesture are compared to the grammar library 185 and user data 186 to verify the accuracy of the assignment of the sign to the gesture. The grammar library 185 contains information on whether any sign makes sense in light of preceding and succeeding signs); and 
 	generating output utterances in the target language based upon the grammatical representations (Tardif [0003] Technology is provided which transcribes sign language (communication gestures) into written or auditory forms of communication.)

 	With respect to Claim 2, Tardif discloses
 	wherein confidence values are produced for each generated output utterance (Tardif [0102] The library may contain a contextual database which includes sign contact information that identifies a likelihood that a particular word, and in this case sign, would appear adjacent to other words or signs, [0097] An output may be generated at any point after a sign is recognized and assigned to a detected gesture, [0003] Technology is provided which transcribes sign language (communication gestures) into written or auditory forms of communication.)

 	With respect to Claim 3, Tardif discloses 
Each sign may have a probability weight or score relative to a detected gesture.)

 	With respect to Claim 4, Tardif discloses 
 	wherein producing phonemes/sign fragments includes producing a plurality of segments as time intervals matching the phonemes/sign fragments, where these intervals of the segments may overlap (Tardif [0056] other examples of characteristics are a location of a volume of space around the user’s body in which a body part moves, a direction of movement, a velocity of movement of a body part, a place where a movement occurs, an angle between a body part and another object in the scene, an acceleration threshold, the time period of the gesture, the specific time of the gesture, and a release point, [0095] At 712, gestures that are recognized are compared to known sign data and if a possible match is found at 714, an initial sign is assigned to the gesture and an initial probability weight that the gesture is a particular sign at 716. The term “may” in the claimed language: “where these intervals of the segments may overlap” is construed to be alternative/optional. It means that it does not require the functionality of “overlap”.)

 	With respect to Claim 5, Tardif discloses 
 	wherein producing phonemes/sign fragments and their intervals includes determining of a set of possible succeeding phoneme/sign fragment for each phoneme/sign fragment (Tardif [0099] At 728, if the previous gesture and signal recognized by the system do not confirm the initial sign assigned to the gesture, then at 730 a determination is made as to whether the previous sign in combination with one of several alternative possible signs attributable to the gesture justify assigning a new, revised sign to the gesture (N). If a new sign is assigned, the method returns to 716 and assigns a new probability to the new sign (N) based on revised information from the previous gesture. If not, then at 732 the probability weighting assigned to the new sign is lowered and the output generated at 724, [0095] When an initial signal is assigned to a detect gesture (N), any number of possible alternative signs which may also be potential meanings of the gesture may be stored in the library, [0102] If the assigned sign can be adjacent to previous or next sign at 910, then at 912 a determination is made as to whether another sign is more likely to be adjacent to the previous or next sign than the assigned sign.)

 	With respect to Claim 6, Tardif discloses 
 	wherein producing sign sequences from the phonemes/sign fragments includes matching potential paths in a graph of phonemes/sign fragments to each sign in each sign sequence (Tardif [0102] In 906, a determination is made as to whether or not the matched sign is likely to be positioned adjacent to the previous or next sign. If so, the assigned sign can be confirmed at 908.)

 	With respect to Claim 7, Tardif discloses 
 	wherein producing grammatically parsed sign utterances includes producing a grammatical context and using the grammatical context of previous utterances (Tardif [0003] Technology is provided which transcribes sign language (communication by gestures) into written or auditory forms of communication. User gestures (usually using the hands) are detected and detected gestures are matched to signs. Successive signs are detected and compared to a grammar library to determine whether the signs assigned to gestures make sense relative to each other and to a grammar context, [0016] Technology is provided for performing sign language translation based on a user's gestures. A capture device is used to detect user gestures and detected gestures are matched to signs. Successive signs are detected and compared to a grammar library to determine whether the signs assigned to gestures make sense relative to each other and to a lexicon context.)

With respect to Claim 8, Tardif discloses  	
wherein producing grammatically parsed sign utterances includes producing a confidence value based on the confidences of the signs, the confidence of the parsing and confidence of the parse matching a grammatical context for each parse of each sign sequence (Tardif [0093] At step 706, user characteristic information may be acquired. User characteristic information may comprise user demographic such as the user's age, sex, interests, hobbies, favorites, or other information, which can be useful to the system in determining the probability that a user is making a particular sign, [0102] FIG. 9 illustrates a process which may occur at steps 728 or 740 to determine whether a previous sign or next sign assigned to a previous/next gesture confirms an assigned sign. At 902, the previous/next gesture and the sign assigned to the previous or next gesture are retrieved. At step 904, the system consults the dictionary to determine whether or not additional signs would be likely to be adjacent to the previous gesture. The library may contain a contextual database which includes sign contact information that identifies a likelihood that a particular word, and in this case sign, would appear adjacent to other words or signs, [0095] At 712, gestures that are recognized are compared to known sign data and if a possible match is found at 714, an initial sign is assigned to the gesture and an initial probability weight that the gesture is a particular sign at 716. Gesture motions may have a probability of being intended by the user as a given sign as well as a number of alternative possible signs that the gesture may be intended to make. When an initial sign is assigned to a detected gesture (N), any number of possible alternative signs which may also be potential meanings of the gesture may be stored in the library. Each sign may have a probability weight or score relative to a detected gesture.)

 	With respect to Claim 11, Tardif discloses 
 	wherein producing phonemes/sign fragments from the extracted features further includes extracting features from the motion capture data (Tardif [0059] Whether there is a match or not can be represented by one or more outputted confidence levels. In one example, the confidence level could be implemented on a linear scale that ranges over floating point numbers between 0 and 1, inclusive. In an embodiment, determining the confidence level may comprise a boolean determination based on the parameters associated with the filter. For example, each parameter may have its own associated confidence level that the motion characteristic associated with it is being made and which the motion tracker 196 may retrieve for its gesture determination. A weighting may be given each parameter and its confidence level which may be used by a weighting technique to determine a confidence level that the gesture as a whole is being made. Additionally, there may be an output of a motion characteristic for a given gesture. Examples of a motion characteristic include a time, speed, acceleration rate or angle at which a gesture is made.)

With respect to Claim 13, Tardif discloses  	
wherein user specific parameter data (Tardif Fig. 7 element 706 Get user contexts, [0093] At step 706, user characteristic information may be acquired. User characteristic information may comprise user demographic such as the user’s age, sex, interests, hobbies, favorites, or other information, which can be useful to the system in determining the probability that a user is making a particular sign) is used for one of: 
 	producing phonemes/sign fragments (Tardif [0093] At step 706, user characteristic information may be acquired. User characteristic information may comprise user demographic such as the user’s age, sex, interests, hobbies, favorites, or other information, which can be useful to the system in determining the probability that a user is making a particular sign); 
 	producing a plurality of sign sequences (Tardif [0102] In 906, a determination is made as to whether or not the matched sign is likely to be positioned adjacent to the previous or next sign. If so, the assigned sign can be confirmed at 908); 
 	parsing these sign sequences (Tardif  [0016] A capture device is used to detect user gestures and detected gestures are matched to signs. Successive signs are detected and compared to a grammar library to determine whether the signs assigned to gestures make sense relative to each other and to a lexicon context. Each sign may be compared to previous and successive signs to determine whether the signs make sense relative to each other. The sign may further be compared to user demographic information and contextual database to verify the accuracy of the translation); and 
 	translating the grammatically parsed sign utterances (Tardif [0043] signs assigned to gesture are compared to the grammar library 185 and user data 186 to verify the accuracy of the assignment of the sign to the gesture. The grammar library 185 contains information on whether any sign makes sense in light of preceding and succeeding signs).  

	With respect to Claim 15, Tardif discloses
 	A system configured to translate sign language utterances into a target language, comprising: 
 	an input interface configured to receive motion capture data (Tardif [0028] the capture device 20 may include an image camera component 32, Fig. 2 Computing System 12 and Capture Device. The computing System 12 receives motion capture data from the Capture Device); 
 	a memory (Tardif [0036] The capture device 20 may further include a memory component 44); and 
 	a processor in communication with the input interface and the memory (Tardif [0037] the memory component 44 may be a separate component in communication with the image capture component 32 and the processor 42), the processor being configured to: 
 	produce phonemes/sign fragments from the extracted features Tardif [0016] A capture device is used to detect user gestures and detected gestures are matched to signs. Successive signs are detected and compared to a grammar library to determine whether the signs assigned to gestures make sense relative to each other and to a lexicon context. Each sign may be compared to previous and successive signs to determine whether the signs make sense relative to each other); 
In 906, a determination is made as to whether or not the matched sign is likely to be positioned adjacent to the previous or next sign. If so, the assigned sign can be confirmed at 908);  
 	parse the sign sequence to produce a grammatically parsed sign utterance (Tardif  [0016] A capture device is used to detect user gestures and detected gestures are matched to signs. Successive signs are detected and compared to a grammar library to determine whether the signs assigned to gestures make sense relative to each other and to a lexicon context. Each sign may be compared to previous and successive signs to determine whether the signs make sense relative to each other. The sign may further be compared to user demographic information and contextual database to verify the accuracy of the translation); 
 	translate the grammatically parsed sign utterance into a grammatical representation in the target language (Tardif [0043] signs assigned to gesture are compared to the grammar library 185 and user data 186 to verify the accuracy of the assignment of the sign to the gesture. The grammar library 185 contains information on whether any sign makes sense in light of preceding and succeeding signs); and 
 	 generate an output utterance in the target language based upon the grammatical representation (Tardif [0003] Technology is provided which transcribes sign language (communication gestures) into written or auditory forms of communication.)

 	With respect to Claim 16, Tardif discloses
 	wherein confidence values are produced for each generated output utterance (Tardif [0102] The library may contain a contextual database which includes sign contact information that identifies a likelihood that a particular word, and in this case sign, would appear adjacent to other words or signs, [0097] An output may be generated at any point after a sign is recognized and assigned to a detected gesture, [0003] Technology is provided which transcribes sign language (communication gestures) into written or auditory forms of communication.)

 	With respect to Claim 17, Tardif discloses 
 	wherein producing phonemes/sign fragments from motion capture data includes producing a confidence value for each produced phoneme/sign fragment (Tardif [0095] Each sign may have a probability weight or score relative to a detected gesture.)

With respect to Claim 18, Tardif discloses 
 	wherein producing phonemes/sign fragments includes producing a plurality of segments as time intervals matching the phonemes/sign fragments, where these intervals of the segments may overlap (Tardif [0056] other examples of characteristics are a location of a volume of space around the user’s body in which a body part moves, a direction of movement, a velocity of movement of a body part, a place where a movement occurs, an angle between a body part and another object in the scene, an acceleration threshold, the time period of the gesture, the specific time of the gesture, and a release point, [0095] At 712, gestures that are recognized are compared to known sign data and if a possible match is found at 714, an initial sign is assigned to the gesture and an initial probability weight that the gesture is a particular sign at 716. The term “may” in the claimed language: “where these intervals of the segments may overlap” is construed to be alternative/optional. It means that it does not require the functionality of “overlap”.)

With respect to Claim 19, Tardif discloses 
  	wherein producing phonemes/sign fragments and their intervals includes determining of a set of possible succeeding phoneme/sign fragment for each phoneme/sign fragment (Tardif [0099] At 728, if the previous gesture and signal recognized by the system do not confirm the initial sign assigned to the gesture, then at 730 a determination is made as to whether the previous sign in combination with one of several alternative possible signs attributable to the gesture justify assigning a new, revised sign to the gesture (N). If a new sign is assigned, the method returns to 716 and assigns a new probability to the new sign (N) based on revised information from the previous gesture. If not, then at 732 the probability weighting assigned to the new sign is lowered and the output generated at 724, [0095] When an initial signal is assigned to a detect gesture (N), any number of possible alternative signs which may also be potential meanings of the gesture may be stored in the library, [0102] If the assigned sign can be adjacent to previous or next sign at 910, then at 912 a determination is made as to whether another sign is more likely to be adjacent to the previous or next sign than the assigned sign.)

 	With respect to Claim 20, Tardif discloses 
In 906, a determination is made as to whether or not the matched sign is likely to be positioned adjacent to the previous or next sign. If so, the assigned sign can be confirmed at 908.)

 	With respect to Claim 21, Tardif discloses 
  	wherein producing grammatically parsed sign utterances includes producing a grammatical context and using the grammatical context of previous utterances (Tardif [0003] Technology is provided which transcribes sign language (communication by gestures) into written or auditory forms of communication. User gestures (usually using the hands) are detected and detected gestures are matched to signs. Successive signs are detected and compared to a grammar library to determine whether the signs assigned to gestures make sense relative to each other and to a grammar context, [0016] Technology is provided for performing sign language translation based on a user's gestures. A capture device is used to detect user gestures and detected gestures are matched to signs. Successive signs are detected and compared to a grammar library to determine whether the signs assigned to gestures make sense relative to each other and to a lexicon context.)

With respect to Claim 22, Tardif discloses  	
wherein producing grammatically parsed sign utterances includes producing a confidence value based on the confidences of the signs, the confidence of the parsing and confidence of the parse matching a grammatical context for each parse of each sign sequence (Tardif [0093] At step 706, user characteristic information may be acquired. User characteristic information may comprise user demographic such as the user's age, sex, interests, hobbies, favorites, or other information, which can be useful to the system in determining the probability that a user is making a particular sign, [0102] FIG. 9 illustrates a process which may occur at steps 728 or 740 to determine whether a previous sign or next sign assigned to a previous/next gesture confirms an assigned sign. At 902, the previous/next gesture and the sign assigned to the previous or next gesture are retrieved. At step 904, the system consults the dictionary to determine whether or not additional signs would be likely to be adjacent to the previous gesture. The library may contain a contextual database which includes sign contact information that identifies a likelihood that a particular word, and in this case sign, would appear adjacent to other words or signs, [0095] At 712, gestures that are recognized are compared to known sign data and if a possible match is found at 714, an initial sign is assigned to the gesture and an initial probability weight that the gesture is a particular sign at 716. Gesture motions may have a probability of being intended by the user as a given sign as well as a number of alternative possible signs that the gesture may be intended to make. When an initial sign is assigned to a detected gesture (N), any number of possible alternative signs which may also be potential meanings of the gesture may be stored in the library. Each sign may have a probability weight or score relative to a detected gesture.)

 	With respect to Claim 25, Tardif discloses 
 	wherein producing phonemes/sign fragments from the extracted features further includes extracting features from the motion capture data (Tardif [0059] Whether there is a match or not can be represented by one or more outputted confidence levels. In one example, the confidence level could be implemented on a linear scale that ranges over floating point numbers between 0 and 1, inclusive. In an embodiment, determining the confidence level may comprise a boolean determination based on the parameters associated with the filter. For example, each parameter may have its own associated confidence level that the motion characteristic associated with it is being made and which the motion tracker 196 may retrieve for its gesture determination. A weighting may be given each parameter and its confidence level which may be used by a weighting technique to determine a confidence level that the gesture as a whole is being made. Additionally, there may be an output of a motion characteristic for a given gesture. Examples of a motion characteristic include a time, speed, acceleration rate or angle at which a gesture is made.)

With respect to Claim 27, Tardif discloses  	
 	wherein user specific parameter data is used for one of: 
 	producing phonemes/sign fragments (Tardif [0093] At step 706, user characteristic information may be acquired. User characteristic information may comprise user demographic such as the user’s age, sex, interests, hobbies, favorites, or other information, which can be useful to the system in determining the probability that a user is making a particular sign); 
 	producing a plurality of sign sequences (Tardif [0102] In 906, a determination is made as to whether or not the matched sign is likely to be positioned adjacent to the previous or next sign. If so, the assigned sign can be confirmed at 908); 
 	parsing these sign sequences (Tardif [0016] A capture device is used to detect user gestures and detected gestures are matched to signs. Successive signs are detected and compared to a grammar library to determine whether the signs assigned to gestures make sense relative to each other and to a lexicon context. Each sign may be compared to previous and successive signs to determine whether the signs make sense relative to each other. The sign may further be compared to user demographic information and contextual database to verify the accuracy of the translation); and 
 	translating the grammatically parsed sign utterances (Tardif [0043] signs assigned to gesture are compared to the grammar library 185 and user data 186 to verify the accuracy of the assignment of the sign to the gesture. The grammar library 185 contains information on whether any sign makes sense in light of preceding and succeeding signs).  

With respect to Claim 29, Tardif discloses  	
 	further comprising sensors producing motion capture data (Tardif [0002] System have been disclosed that utilize sensors, such as cameras, to detect motion and gestures for purposes of controlling a computer interface.)

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 9, 14, 23, 28 are rejected under 35 U.S.C.103 as being unpatentable over Tardif (US 2011/0301934 A1) in view of Kanter (US 9,230,160 B1.)

 	With respect to Claim 9, Tardif disclose all the limitations of Claim 1 upon which Claim 9 depends. Tardif fail to explicitly 
 	further comprising generating a plurality of output utterances in the target language based upon the plurality of sign sequences; 
 	displaying the plurality output utterances to a user; and 
 	receiving an indication from the user selecting one of the plurality of displayed output utterances as the correct translation.  
	However, Kanter teaches 
 	further comprising generating a plurality of output utterances in the target language based upon the plurality of sign sequences (Kanter col. 3 lines 25-42 according to the systems and methods of the present disclosure, a user may perform one or more motions, gestures and/or mannerisms that may be sensed or captured via a video camera and analyzed by one or more computers and/or computer processors. The motions, gestures and/or mannerisms included in video imagery may then be converted into or otherwise treated as signals or instructions by the one or more computers and/or computer processors, such as by comparing the sensed or captured motions, gestures and/or mannerisms to those motions, gestures and/or mannerisms associated with various pertinent words or phrases in accordance with one or more recognized languages, which may be stored in a library, dictionary, data store or other pertinent resource. The most appropriate words or phrases may be determined by any standard means, such as by calculating a confidence level or factor associated with the sensed or captured motions, gestures and/or mannerisms with respect to one or more motions, gestures and/or mannerisms stored in the library or data store);  
 	displaying the plurality output utterances to a user (Kanter col. 3 lines 43-48 One or more potentially matching words or phrases may be identified based on the confidence level or factor and displayed to the user, who may either confirm that the potentially matching words or phrases correspond to his or her intended communication, or indicate that the potential matches do not correspond to his or her intended communication); and 
 	receiving an indication from the user selecting one of the plurality of displayed output utterances as the correct translation (Kanter col. 3 lines 43-48 One or more potentially matching words or phrases may be identified based on the confidence level or factor and displayed to the user, who may either confirm that the potentially matching words or phrases correspond to his or her intended communication, or indicate that the potential matches do not correspond to his or her intended communication.)
 	Tardif and Kanter are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transcribing the sign language (communication gestures) into written or auditory forms of communication as taught by Tardif, using teaching of displaying one or more potentially matching words or phrases corresponding with the sign language as taught by Kanter for the benefit of enabling the user to confirm or reject the displayed potentially matching words or phrases (Kanter col. 3 lines 43-48 One or more potentially matching words or phrases may be identified based on the confidence level or factor and displayed to the user, who may either confirm that the potentially matching words or phrases correspond to his or her intended communication, or indicate that the potential matches do not correspond to his or her intended communication.)

 	With respect to Claim 14, Tardif disclose
 	further comprising: 
 	detecting that the user is using fingerspelling, after producing phonemes/sign fragments (Tardif [0089] The letters “A” 502, “B” 504, and “C” 506 are all made by static signs, the term static being used here to indicate that no motion is involved in actually presenting the sign meaning. Contrast with the letter J shown in Fig. 5B at 508. To make a letter J, the hand takes the form shown at 508 and also takes the motion along with line 509 to indicate the letter. Tardif disclose a method/a system for translating the sign language into text/auditory in real time. Each of segment of sign is processed in real time. It means that producing sign segment and detecting then next gesture from the user are in series, one after another);
translating the fingerspelling phoneme/sign fragments to letters in the target language (Tardif [0089] The letters “A” 502, “B” 504, and “C” 506 are all made by static signs, the term static being used here to indicate that no motion is involved in actually presenting the sign meaning. Contrast with the letter J shown in Fig. 5B at 508. To make a letter J, the hand takes the form shown at 508 and also takes the motion along with line 509 to indicate the letter);
Tardif et al. fail to explicitly teach
generating an output to the user showing translated letters to the user; and 
receiving an input from the user indicating the correctness of the translated letters.  
However, Kanter teaches 
 	generating an output to the user showing translated letters to the user (Kanter col. 13 lines 28-32 When an online marketplace requests that a user provide his or her name, a particular library consisting primarily of gestures for forming letter may be identified, as proper names are typically formed by “fingerspelling,”); and 
 	receiving an input from the user indicating the correctness of the translated letters (Kanter col. 3 lines 43-48 One or more potentially matching words or phrases may be identified based on the confidence level or factor and displayed to the user, who may either confirm that the potentially matching words or phrases correspond to his or her intended communication, or indicate that the potential matches do not correspond to his or her intended communication.)
 	Tardif and Kanter are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transcribing the sign language (communication gestures) into written or auditory forms of communication as taught by Tardif, using teaching of displaying one or more potentially matching words or phrases corresponding with the sign language as taught by Kanter for the benefit of enabling the user to confirm or reject the displayed potentially matching words or phrases (Kanter col. 3 lines 43-48 One or more potentially matching words or phrases may be identified based on the confidence level or factor and displayed to the user, who may either confirm that the potentially matching words or phrases correspond to his or her intended communication, or indicate that the potential matches do not correspond to his or her intended communication.)

 	With respect to Claim 23, Tardif disclose all the limitations of Claim 15 upon which Claim 23 depends. Tardif fail to explicitly 
 	wherein the processor is further configured to: 
 	generate a plurality of output utterances in the target language based upon the plurality of sign sequences; 
 	display the plurality output utterances to a user; and 
 	receive an indication from the user selecting one of the plurality of displayed output utterances as the correct translation.  
 	However, Kanter teaches
 	wherein the processor is further configured to: 
 	generate a plurality of output utterances in the target language based upon the plurality of sign sequences (Kanter col. 3 lines 25-42 according to the systems and methods of the present disclosure, a user may perform one or more motions, gestures and/or mannerisms that may be sensed or captured via a video camera and analyzed by one or more computers and/or computer processors. The motions, gestures and/or mannerisms included in video imagery may then be converted into or otherwise treated as signals or instructions by the one or more computers and/or computer processors, such as by comparing the sensed or captured motions, gestures and/or mannerisms to those motions, gestures and/or mannerisms associated with various pertinent words or phrases in accordance with one or more recognized languages, which may be stored in a library, dictionary, data store or other pertinent resource. The most appropriate words or phrases may be determined by any standard means, such as by calculating a confidence level or factor associated with the sensed or captured motions, gestures and/or mannerisms with respect to one or more motions, gestures and/or mannerisms stored in the library or data store);  
 	display the plurality output utterances to a user (Kanter col. 3 lines 43-48 One or more potentially matching words or phrases may be identified based on the confidence level or factor and displayed to the user, who may either confirm that the potentially matching words or phrases correspond to his or her intended communication, or indicate that the potential matches do not correspond to his or her intended communication); and 
 	receive an indication from the user selecting one of the plurality of displayed output utterances as the correct translation (Kanter col. 3 lines 43-48 One or more potentially matching words or phrases may be identified based on the confidence level or factor and displayed to the user, who may either confirm that the potentially matching words or phrases correspond to his or her intended communication, or indicate that the potential matches do not correspond to his or her intended communication.)
 	Tardif and Kanter are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transcribing the sign language (communication gestures) into written or auditory forms of communication as taught by Tardif, using teaching of displaying one or more potentially matching words or phrases corresponding with the sign language as taught by Kanter for the benefit of enabling the user to confirm or reject the displayed potentially matching words or phrases (Kanter col. 3 lines 43-48 One or more potentially matching words or phrases may be identified based on the confidence level or factor and displayed to the user, who may either confirm that the potentially matching words or phrases correspond to his or her intended communication, or indicate that the potential matches do not correspond to his or her intended communication.)

 	With respect to Claim 28, Tardif disclose
 	wherein the processor is further configured to: 
 	detect that the user is using fingerspelling, after producing phonemes/sign fragments (Tardif [0089] The letters “A” 502, “B” 504, and “C” 506 are all made by static signs, the term static being used here to indicate that no motion is involved n actually presenting the sign meaning. Contrast with the letter J shown in Fig. 5B at 508. To make a letter J, the hand takes the form shown at 508 and also takes the motion along with line 509 to indicate the letter. Tardif disclose a method/a system for translating the sign language into text/auditory in real time. Each of segment of sign is processed in real time. It means that producing sign segment and detecting then next gesture from the user are in series, one after another);
translate the fingerspelling phoneme/sign fragments to letters in the target language (Tardif [0089] The letters “A” 502, “B” 504, and “C” 506 are all made by static signs, the term static being used here to indicate that no motion is involved n actually presenting the sign meaning. Contrast with the letter J shown in Fig. 5B at 508. To make a letter J, the hand takes the form shown at 508 and also takes the motion along with line 509 to indicate the letter);
Tardif et al. fail to explicitly teach
generate an output to the user showing translated letters to the user; and 
receive an input from the user indicating the correctness of the translated letters.  
However, Kanter teaches 
 	generate an output to the user showing translated letters to the user (Kanter col. 13 lines 28-32 When an online marketplace requests that a user provide his or her name, a particular library consisting primarily of gestures for forming letter may be identified, as proper names are typically formed by “fingerspelling,”); and 
 	receive an input from the user indicating the correctness of the translated letters (Kanter col. 3 lines 43-48 One or more potentially matching words or phrases may be identified based on the confidence level or factor and displayed to the user, who may either confirm that the potentially matching words or phrases correspond to his or her intended communication, or indicate that the potential matches do not correspond to his or her intended communication.)
 	Tardif and Kanter are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transcribing the sign language (communication gestures) into written or auditory forms of communication as taught by Tardif, using teaching of displaying one or more potentially matching words or phrases corresponding with the sign language as taught by Kanter for the benefit of enabling the user to confirm or reject the displayed potentially matching words or phrases (Kanter col. 3 lines 43-48 One or more potentially matching words or phrases may be identified based on the confidence level or factor and displayed to the user, who may either confirm that the potentially matching words or phrases correspond to his or her intended communication, or indicate that the potential matches do not correspond to his or her intended communication.)

7.	Claims 10, 24 are rejected under 35 U.S.C.103 as being unpatentable over Tardif (US 2011/0301934 A1) in view of Elwazer et al. (US 2017/0351910 A1.)

 	With respect to Claim 10, Tardif disclose all the limitations of Claim 1 upon which Claim 10 depends. Tardif fail to explicitly teach 
 	further comprising detecting the end of a sign language utterance before parsing the sign sequence to produce a grammatically parsed sign utterance.  
	However, Elwazer et al. teach 
 	further comprising detecting the end of a sign language utterance before parsing the sign sequence to produce a grammatically parsed sign utterance (Elwazer et al. Fig. 2 elements 208, 210, and 212, Stop recording when go-stop posture is detected for a predetermined amount of time, process the raw skeleton data record segment into a preprocessed sequence, and identify a word or set of words associated with the preprocessed sequence.)
 	Tardif and Elwazer et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transcribing the sign language (communication gestures) into written or auditory forms of communication as taught by Tardif, using teaching of go-stop posture as taught by Elwazer et al. for the benefit of stopping recording when go-stop posture is detected (Elwazer et al. Fig. 2 elements 208, 210, and 212, Stop recording when go-stop posture is detected for a predetermined amount of time, process the raw skeleton data record segment into a preprocessed sequence, and identify a word or set of words associated with the preprocessed sequence.)

 	With respect to Claim 24, Tardif disclose all the limitations of Claim 1 upon which Claim 10 depends. Tardif fail to explicitly teach 
 	wherein the processor is further configured to detect the end of a sign language utterance before parsing the sign sequence to produce a grammatically parsed sign utterance.
 	However, Elwazer et al. teach
 	wherein the processor is further configured to detect the end of a sign language utterance before parsing the sign sequence to produce a grammatically parsed sign utterance (Elwazer et al. Fig. 2 elements 208, 210, and 212, Stop recording when go-stop posture is detected for a predetermined amount of time, process the raw skeleton data record segment into a preprocessed sequence, and identify a word or set of words associated with the preprocessed sequence.)
 	Tardif and Elwazer et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transcribing the sign language (communication gestures) into written or auditory forms of communication as taught by Tardif, using teaching of go-stop posture as taught by Elwazer et al. for the benefit of stopping recording when go-stop posture is detected (Elwazer et al. Fig. 2 elements 208, 210, and 212, Stop recording when go-stop posture is detected for a predetermined amount of time, process the raw skeleton data record segment into a preprocessed sequence, and identify a word or set of words associated with the preprocessed sequence.)

8.	Claims 12, 26, 30 are rejected under 35 U.S.C.103 as being unpatentable over Tardif (US 2011/0301934 A1) in view of Pryor (US 2018/0158370 A1.)

 	With respect to Claim 12, Tardif disclose all the limitation of Claim 1 upon which Claim 12 depends. Tardif fail to explicitly teach 
 	wherein the motion capture data includes data captured using marked gloves used by a user to produce the sign language utterance. 
	However, Pryor teaches 
 	wherein the motion capture data includes data captured using marked gloves used by a user to produce the sign language utterance (Pryor [0025] The various aspects of the invention are attained by providing a hand motion interpretation and communication apparatus comprising a hand motion input apparatus for simultaneously detecting and transliterating sign-language. This input apparatus comprises two gloves worn by the user. The gloves have sensors on the fingers and on the back of the hand for detecting the flexing of the fingers and the orientation of the hand, respectively. The hand motion input apparatus detects the position of each finger and movement and position of the hand itself, of both hands. The data collected by the sensors generate values corresponding to morphemes. Within the device or external to the input apparatus, a device containing a pre-defined dictionary of sign language gestures in the form of morpheme sequences, receives the values, matches the value with a stored morpheme and generates an output corresponding to that morpheme. Morphemes in this case refer to linguistic units, the smallest distinguishable unit to make up part of a sign. Morphemes can be combined according to the appropriate syntax to form signs, thus a series of signs will generate morphemes which then combined create phrases, [0028] This process operates to interpret the position, posture, and gesture of a user's hand and compare this information against a dictionary of signs to produce output such as text and audio.)
Tardif and Pryor are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transcribing the sign language (communication gestures) into written or auditory forms of communication as taught by Tardif, using teaching of gloves in capturing the hand motion as taught by Pryor for the benefit of giving freedom to the signer (Pryor [0013] On the other hand, to capture the dynamic nature of hand motions, it is necessary to have multiple sensors closely attached to a signer's hands or arm to measure position of the hand and fingers. For an instrumented approach, this has often included bulky instrumentation attached to a person. The data gathered by the sensors in such a device is also complex, requiring a physical connection to a desktop computer or laptop to transfer positional information. This physical connection to a computer limits the signer's freedom in multiple ways. A user of the device could not move far from the computer, nor could they physically move their arm freely as it is attached to the computer. In some cases, these gloves were complemented by infra-red, ultrasonic or magnetic trackers to capture movement and hand location. The drawback of these types of trackers is that they force the signer to remain close to the radiant source and inside a controlled environment free of interference (magnetic or luminescent) or interruptions of line of sight.)

 	With respect to Claim 26, Tardif disclose all the limitation of Claim 15 upon which Claim 26 depends. Tardif fail to explicitly teach 
 	wherein the motion capture data includes data captured using marked gloves used by a user to produce the sign language utterance. 
	However, Pryor teaches 
 	wherein the motion capture data includes data captured using marked gloves used by a user to produce the sign language utterance (Pryor [0025] The various aspects of the invention are attained by providing a hand motion interpretation and communication apparatus comprising a hand motion input apparatus for simultaneously detecting and transliterating sign-language. This input apparatus comprises two gloves worn by the user. The gloves have sensors on the fingers and on the back of the hand for detecting the flexing of the fingers and the orientation of the hand, respectively. The hand motion input apparatus detects the position of each finger and movement and position of the hand itself, of both hands. The data collected by the sensors generate values corresponding to morphemes. Within the device or external to the input apparatus, a device containing a pre-defined dictionary of sign language gestures in the form of morpheme sequences, receives the values, matches the value with a stored morpheme and generates an output corresponding to that morpheme. Morphemes in this case refer to linguistic units, the smallest distinguishable unit to make up part of a sign. Morphemes can be combined according to the appropriate syntax to form signs, thus a series of signs will generate morphemes which then combined create phrases, [0028] This process operates to interpret the position, posture, and gesture of a user's hand and compare this information against a dictionary of signs to produce output such as text and audio.)
Tardif and Pryor are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transcribing the sign language (communication gestures) into written or auditory forms of communication as taught by Tardif, using teaching of gloves in capturing the hand motion as taught by Pryor for the benefit of giving freedom to the signer (Pryor [0013] On the other hand, to capture the dynamic nature of hand motions, it is necessary to have multiple sensors closely attached to a signer's hands or arm to measure position of the hand and fingers. For an instrumented approach, this has often included bulky instrumentation attached to a person. The data gathered by the sensors in such a device is also complex, requiring a physical connection to a desktop computer or laptop to transfer positional information. This physical connection to a computer limits the signer's freedom in multiple ways. A user of the device could not move far from the computer, nor could they physically move their arm freely as it is attached to the computer. In some cases, these gloves were complemented by infra-red, ultrasonic or magnetic trackers to capture movement and hand location. The drawback of these types of trackers is that they force the signer to remain close to the radiant source and inside a controlled environment free of interference (magnetic or luminescent) or interruptions of line of sight.)

 	With respect to Claim 30, Tardif disclose all the limitation of Claim 15 upon which Claim 30 depends. Tardif fail to explicitly teach 
 	further comprising marked gloves used by a user to produce the sign language utterance.  
 	However, Pryor teaches
 	further comprising marked gloves used by a user to produce the sign language utterance (Pryor [0025] The various aspects of the invention are attained by providing a hand motion interpretation and communication apparatus comprising a hand motion input apparatus for simultaneously detecting and transliterating sign-language. This input apparatus comprises two gloves worn by the user. The gloves have sensors on the fingers and on the back of the hand for detecting the flexing of the fingers and the orientation of the hand, respectively. The hand motion input apparatus detects the position of each finger and movement and position of the hand itself, of both hands. The data collected by the sensors generate values corresponding to morphemes. Within the device or external to the input apparatus, a device containing a pre-defined dictionary of sign language gestures in the form of morpheme sequences, receives the values, matches the value with a stored morpheme and generates an output corresponding to that morpheme. Morphemes in this case refer to linguistic units, the smallest distinguishable unit to make up part of a sign. Morphemes can be combined according to the appropriate syntax to form signs, thus a series of signs will generate morphemes which then combined create phrases, [0028] This process operates to interpret the position, posture, and gesture of a user's hand and compare this information against a dictionary of signs to produce output such as text and audio.)
Tardif and Pryor are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transcribing the sign language (communication gestures) into written or auditory forms of communication as taught by Tardif, using teaching of gloves in capturing the hand motion as taught by Pryor for the benefit of giving freedom to the signer (Pryor [0013] On the other hand, to capture the dynamic nature of hand motions, it is necessary to have multiple sensors closely attached to a signer's hands or arm to measure position of the hand and fingers. For an instrumented approach, this has often included bulky instrumentation attached to a person. The data gathered by the sensors in such a device is also complex, requiring a physical connection to a desktop computer or laptop to transfer positional information. This physical connection to a computer limits the signer's freedom in multiple ways. A user of the device could not move far from the computer, nor could they physically move their arm freely as it is attached to the computer. In some cases, these gloves were complemented by infra-red, ultrasonic or magnetic trackers to capture movement and hand location. The drawback of these types of trackers is that they force the signer to remain close to the radiant source and inside a controlled environment free of interference (magnetic or luminescent) or interruptions of line of sight.)

9.	Claim 31 is rejected under 35 U.S.C.103 as being unpatentable over Tardif (US 2011/0301934 A1) in view of Wohlert et al. (US 2015/0120293 A1.)

 	With respect to Claim 31, Tardif disclose all the limitations of Claim 15 upon which Claim 31 depends. Tardif fail to explicitly teach 
 	wherein the input interface further receives communication input from a second user to facilitate a conversation between the user and the second user.  
	However, Wohlert et al. teach
 	wherein the input interface further receives communication input from a second user to facilitate a conversation between the user and the second user (Wohlert et al. [0019] FIG. 1 depicts an illustrative embodiment of a system 100 that can utilize a multimedia accessibility platform 110 (hereinafter server 110) to facilitate a communication session between a first end user 101 utilizing an end user device 120 and a second end user 102 utilizing another end user device 120. The end user devices 120 can be various types of devices including smart phones, mobile devices, laptop computers, desktop computers, landline telephones, cordless telephones, set top boxes and/or any other communication device capable of engaging in a communication session to exchange or otherwise communicate voice, video and/or data. Platform 110 is described as a server, but it should be understood that the platform 110 can be implemented using any number of computing devices (e.g., a single server in a centralized system or multiple server in a distributed environment), any type of computing devices (e.g., a service provider server or a customer computing device), and/or any configuration of the computing device(s) (e.g., a server farm where one or more servers are in a master/slave arrangement with one or more other servers or a combination of service provider devices and customer equipment performing the multimedia accessibility platform functions.), [0017] translating the user into sign language images, [0023] speech impairment (e.g., sign language to speech or text to speech.)
Tardif and Wohlert et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transcribing the sign language (communication gestures) into written or auditory forms of communication as taught by Tardif, using teaching of identifying a number of different accessibility impairment or issues in communications as taught by Wohlert et al. for the benefit of adjusting the presentation of the multimedia content in order to facilitate the accessibility by the user to the content (Wohlert et al. [0017] translating the user into sign language images, [0023] speech impairment (e.g., sign language to speech or text to speech, [0020] The accessibility adaptation can include adjustment of the multimedia content, adjusting the presentation of the multimedia content or otherwise making adjustments associated with the presentation of the multimedia content to facilitate the accessibility by the user to the content.)

Conclusion 
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.

a.	Dharmarajan Mary (US 2017/0277685 A1.) Dharmarajan Mary disclose a method/a system enabling conversations between operators of communication devices who use sign language and other operators who don’t. 
b.	Hazra et al. (US 2017/0123487 A1.) Hazra et al. disclose a method/a system for on-body gestural interfaces and projection displays. 
c. 	Connor (US 2015/0370320 A1.) In this reference Connor disclose a method/a system for translating the sign language into speech for real-time audio communication. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2655